PER CURIAM.
Of the several issues raised by the former wife in this appeal from the financial aspects of a dissolution judgment, we find merit only in the claim that the trial court improperly directed that her $13,000 special equity be paid “off the top” of the proceeds of the sale of the parties’ jointly held home. In order to effectuate the allowance of the full amount awarded, the $13,000 must instead be taken from the husband’s share. See Landay v. Landay, 429 So.2d 1197 *49(Fla.1983); Smith v. Smith, 532 So.2d 1297 (Fla. 4th DCA 1988).
No other harmful error is presented. See Roffe v. Roffe, 404 So.2d 1095, 1097 (Fla. 3d DCA 1981).
Affirmed as modified.